I_



       OFFlCE OFTHEAmORNEY--GENERALOFTEXAS
                           AUSTiN




Honorable R. C. Wilson       ',a:
                              '.
county Aualtor
Gray County
FaRpa, Terns
                                                     A
Dear sir:




         Your reoent requ                          ion OS this de-
partmf& on the above atat                           been reoeivd.




                                      ureau and a park.*
                                      *s Amotatsti-CivilStat-

                                 e Bate OS pamsage 0r
                     issionera       Oourf8   in   all   Nmn-
                      ulation at not less than tweaty-
                      arty  (%%,050) and not more
                       thoumad (%3,000),~ ~aooording
                     ealng Federal Census shall
                     nd autb0rify to provi&e r0r
     faoillt$esantlsuch tlmmslal aid af8tie satd
     ComRlasioneP~eourta may lle%a~mboess~ry to Ped-
     era1 or stats governwmnt agenolee and bureaus
     having adtivftieeor mintmining p8?ojeots   wlth-
     f.nthe bounty 5.nwhiah the rsaldCormisaione~s
     court is louated. iietrr1939, 46th &ar&, H. B.
     #PSO, % 1.r
RoonorableRv C+ Wil'aoh,page 2          .'



tion




       be enaots8;:p~o~idO4,.~that.,nothing      hereinoon-
       tained:ehdU.be‘,aolwtrgeb.,tO.prOh~bit:~the;~legls-
   ..."lature';bonr~~paasing-.spea~~l;la*rs,   fOr :thepre-
       servatica~.o~~ganrs  anil.fleh.Of    this State in ':
       certain l.OoaUties.~~-.        :~+ : ~-.I',-'.:-
                                   .~:'           .;
                                                   ::
                                                    ',~
                                                     ~.'i'     ,,
                         ..,,_
                          ~, ..:.:
                                 .~,.~
           ?&is: &ie.of,   ~Saith~,~s~i,Sta~&   &.m,ed    739;. ~.heids
 in eireot.'.t~~.'.if'~~ub~tantiel~reason     roi-'olassifgl&g  muui-
 cipalitiesby~,~pdLatioa;appeara,suuh ~Olaa~ifioatlonand
 legislationapg~ioable~to~snOh~~Ol~s8fficatfon          legenerally
 sustained..,'~Ro~ever,   the constitutionalprohibition ageinst
,%peciaLlati~.Oannotbe:.e%adOdby maldng laws-~applioabls           to
 a pretend& ~Olass,and-that a statute olassifyingmuniOi-.
 palit~es~~by~populatio~-~-ia~.:~~p~Oirt~~~.~-it.th~ populatfon~doea
 uotafford,a fa~~basis,:-ior~,Ollassiiioation;        Li:the.statute
 nerelg 'dea$gnatea-a    sfnglsmania~~~3ity.~er~~tha guise or
 classifging:bp~pogulation;,      and that a valid alasaification
 of municipalities by populationmust not exOh.ldeother
 muuiaipalltie~from enteriug~.sue~h~OlasS~~~~Oat~On,~~O~       attain-
 lug the epecified.populationti       i. ,:;' '. .....;~,:.
ionora&   R. c; Wlson,   page'3


          .n*in so'far as.the courta which u&z-
    take to define the basis uRon which the
    ~blasslficntion  nust rest how that the Legis-
    lature cannot, by a pretended classification,
    e7ade a.consiLtuti0na.lrestrictioa, we fully
    ooncur with them. Rut ii"they hold ,thata
    olassificatioa which does not manifest a pur-
    pose to evade the ConstLtution_is not~suffi-
    ,oientto support a statute as a.general law
    merely because, in the co*urt'sopinion, the
    olasslfioation is unreasonable, we are not
    prepared to,concur. To what class or classes
    of persons or things It should ep-~lyIs, as
    -a general~rule, a legislative question. When
    the intent of the Legislature is clear, the
    policy of the law is--amatter which Oo&s not
     conaern the courts.'
               -
          -Xf.the classiflcation~of titles or couu-
     ;ties:isbased on population, whether an act is
     regarded as-special anii'ichetherits operatio,n
     is uniform throughout the State, depena upon
    whether popupulation affords a fatr basis fox
     the classification with reference to the mat-
     ters to which it relates, and whether the re-
     sult it accomplishes Is in fact the real clas-
     sirication u?on that basis, and not a aesignns-
     tion of a single city or county to which alone
     Yt shall agplg; under the guise of suoh olss-
     sifioatlon. parker-Washington County v. Kansas
     City; 73 Ken. 722, 85 F. 781." (Also see the
     oases of 3x purte Sizemore, 8 3% (2d) 134* and
     Randolph v. State, 38 SYJ2d 484).
          'The"%se of,Hexar County vi'Tynan,
                                     _ _      et al, 97 S.W.
26 467; holds in effect that the LegZslature may on e pro-
per end reasonable olassfflcation enact a general law which,
at the tLne of f.tsenactment, is applicable to only one
oounty, provide& the application is not so inflexibly fixed
as to prevent It ever becoming applicable to other countfes
md that the Legislature mey~cl3s3ify counties on basis of
population tor purposes of fixins compensation of county
and precinct officers, but such OlaSSifiC3tiOA must be based
.on real distinction and must not bo sn arbitrary device to
give what is in substance a local or special law, the form
of a general la;v. And the case furthm holds thst the courts
 in determi&n2,r~hathor a Law is public, ganerti, Spociel Or
                      . .
hnorable R..C. Wilson, page 4
          ..


 looal, Will look to the substance snd practicgl operation‘~
rather than t0 its title, SO?%, phraseology, sinae other-
.v&so a prohibition OS the fundmental lariagainst speoial
legislation wild be nugatory; ana t0 jirstffg pmiq     0110‘
county in a very linited and restricted classification by.
'theLegislature,~there nu.st be soze reasonable relation
bdsieen the situation of the counties classified and pur-
posos~and objectsto be attained, au& classitication can-
not be cdoptsd~arbitrcrily on a ground v&ich has no founda-
tion in differonce of situat.Zonor circ~xzstsncss0S'countiss
placed in.different classes. The act reducing salaries of
officers in counties of'over tvm Rundred and ninety thousand
end less than three hundred and ten thousand population vxas
held unreasonable hnd arbitrary in its clossifdkation and
void as a special law.
         :
           Wi Quote fro= the above mentio~ed,opinion aa,fol-
lo=:    ~.    ,.  : ., .:

 .x       aThe rule is that soclakification can-                .
 i- not.be adopted arbitrarily upon a gro~undwhich
     has no Soundation ind5Sforonce of situation
  ' or circumtances of the nunicipalitles placed                    ~.::~
    .5.nthe different classes. There ml5t be SOi9D
     reasonable relation between the situation of
     nuuicipalities classified in the 3urgose and
     tie object to be attained. There must be sane-. ..
     thing..,. which in sop1ereasonable dqree ac-
     counts for the division into classes.**
           Article CZilb-Z,'supra,'applies only~to counties
having e population of not less than 22,050 and not mre
than 23,000, according to the last preceding redera census:
The object and purpose of the statute under consideration IS
to pernit ccxxissioners~ court of the counties co*     xithin
the above designated population brackets to provide for
facilities znd such financial aid as the said oozxissioners*
cotit rxiydeeianecessary to Federal or state governsxent
agencies and bureaus having sctivities Or riaintaining pro-
jects within the oountg in which the fmnziissioners'Court
Fs locztted, h natural class, xould include al.1the CountieS
in "de state. The above m3ntiomd statute authorizes the
qp&ssioners’    court in counties having a population of not
less than 22,050 and not zaorethan 23,000 the additional
p&or and authority ra set out in the statute. Ths number
 Rotiorab1e.R;C. Wilson, Rage 5

             ..
 of inhabitants residing within the ~county, alone, c&not
 serve in my reaSon&bh or natural cmner to indicate the
 necessity or desirability of Remitting such county through
 its coimlssioners* court to exercise the power and authority
 8s provided in reticle 2351b-2. Ue think that the above
 classification is a mre designation vihich is no classifica-
 tion at all, but,.on the contrary, as inverted and discrim.i'-
 natory as the law considered by the Supreme Court in the case
 of Rexar county vs.~ Tynan, supra.      .' ,~
                                                                   ‘.   .


            AS above 'statedwe have'here '& -tatice  of arbl-
  trary designatioa, rather than classification. The above
  quoted statute.attenpts to regulate the afSa$rs of those
  omutles cozuingwithin the~above designated Ropulstion brack-
  ets in a'mamer violative of Article ITI, Section ,56, of the
  State Constitution. Thtiilast r,entionedsection of the Con-
  stitution, is designed, in part, to insure that the system
  of comty~gmermeot    shall .be as unifom as is possible. It
  is intended to.prsvent thenpassage of laws which discrinlnatc             '
  betvveenthe counties of this state:without adequate am.lsub-
  stantial difference in the qha,ractsristicsof the individual
_ cotities indicative, rationslxy, of the necessity for,the'
  discriminationi
           In view of the foregoi=,  you arerespectfully
 advised that It is the opinLon of thin deRart:zmt that the
 law under consideration clearly violates the provisions of
 mtfcle III, Section 56, of the State Cocstitutlon and its
 miifest spirit and~purpxe, and it is therefore UUCOn6titu-             .
 tional and void..
           Trustin   that the foregoing fully answers your in-
 quiry, we remin

                                        Yours very truly

                                     d?T?o;rn GIxERhL OF* Tzxtss




  s.9: jm     APP OVEDMAY 23, 1940
              J5LA-uz.Ld